



Exhibit 10.11

PROGRESS SOFTWARE CORPORATION
2012 FISCAL YEAR COMPENSATION PROGRAM
FOR NON-EMPLOYEE DIRECTORS
A.
Amounts of 2012 Fiscal Year Compensation

• Additional Board Retaining (cash):
$75,000
 
 
• Additional Annual Non-Executive Chairman Retainer (cash):
$37,500
 
 
• Committee fees (cash):
 
 
 
Audit Committee:
$25,000 for Chair
 
$20,000 for Members
 
 
Nominating and Corporation
$12,500 for Chair
Governance Committee:
$10,000 for Members
 
 
 
 
Compensation Committee:
$20,000 for Chair
 
$15,000 for Members
 
 
Special Committees:
$25,000 for Chair
(while in use)
$20,000 for Members

Equity Component:
•
$200,000 to be delivered in one installment (as set forth below under “Timing”),
consisting of a combination of Options and Director Restricted Stock Units
(“RSUs”). The split between Options and RSUs will be determined by each Director
individually by written election made at least seven (7) calendar days in
advance of the issuance of the Equity Component.

•
The annual election will be expressed as a percentage of the total Equity
Component (e.g., 50% in Options and 50% in RSUs) and may consist of all Options,
all RSUs or any combination thereof. Such election will be irrevocable. If a
Director fails to make a timely election, the Corporation will apply a 50/50
split between Options and RSUs with respect to that Director.

•
The number of Options to be issued will be determined by dividing the percentage
elected by the Director by the Black-Scholes value on the grant date. Options
will vest in a single installment on December 1, 2012, subject to continued
service on the Board, with full acceleration upon a change in control.


1

--------------------------------------------------------------------------------



•
The number of RSUs to be issued will be determined by dividing the percentage of
RSUs elected by the Director by the fair market value of Company common stock on
the date of issuance. The RSUs will be full value shares of Company common stock
and will vest in a single installment on December 1, 2012, subject to continued
service on the Board, with full acceleration upon a change in control.

Timing
•
Annual fiscal year cash compensation will be paid in one installment at the
Compensation Committee meeting in April (or such later time as the Company’s
Annual Meeting of Shareholders occurs). Amounts paid will be pro-rated for
partial year service, with a fractional month of service rounded to a whole
month. Accordingly, if a Director resigns from the Board, is removed from the
Board by a vote, is removed from the Board due to a change in control, or dies
in office, he or she is paid a pro-rated amount for service through date of
termination of service. Similarly a Director who joins the Board other than on
the first day of the fiscal year will be paid a pro-rated amount of the annual
fiscal year compensation. The same proration rule will also apply to any partial
year service on any committee.

B.    Initial Director Appointment Grant
Each newly elected Director shall receive an Initial Director Appointment Grant
of $300,000 of Option equivalent shares at the first April or October grant date
following his or her election to the Board. The split between Options and
Deferred Stock Units (“DSUs”) will be determined by each Director individually
by written election made at least seven (7) calendar days in advance of the
issuance of the Initial Director Appointment Grant. Such election will be
expressed as a percentage of the Initial Director Appointment Grant (e.g., 50%
in Options and 50% in DSUs) and may consist of all Options, all DSUs or any
combination thereof, with each DSU having a value equivalent to 2.0 Options;
provided, however, that if the Corporation modifies the value equivalent ratio
between restricted equity issued to employees and Options, such modified value
equivalent ratio shall thereafter apply to any subsequent Initial Director
Appointment Grant. The precise number of Options and/or DSUs to be issued to the
newly elected Director will be determined by dividing the dollar amount of the
Options by the Black Scholes value on the date of grant and the dollar amount of
the DSUs by the fair market value of Company common stock on the date of
issuance.
Options and DSUs will vest over a 60-month period, beginning on the first day of
the month following the month the Director joins the Board, with full
acceleration upon a change in control. Initial Director Appointment Options
shall contain such other similar terms as applicable to employee options. DSUs
will be settled upon

2

--------------------------------------------------------------------------------



a Director’s separation from service from the Board of Directors or change in
control, if earlier, and not upon vesting.
C.    Stock Retention Guidelines
All non-employee Directors must hold 7,500 shares of the Corporation’s common
stock, which for purposes of this requirement shall include vested RSUs and
vested DSUs. Directors have five years to attain this guideline from the date of
election to the Board.
D.    Miscellaneous
Employee Directors shall not be entitled to participate in the 2012 Director
Compensation Plan.







3